HIGHLAND BUSINESS SERVICES, INC.







September 12, 2011




To: Rod Place, President

RiteWire Inc.

3202 W. March Lane, Suite C

Stockton, CA 95219




From: Highland Business Services, Inc.

201 Avenida Fabricante, Suite 100

San Clemente, CA 92672




Subject: Rescission of Acquisition Agreement and Plan of Merger and any
Addendums (“Merger Agreement”) by and among Highland Business Services, Inc.,
Highland Sub Co, and RiteWire Inc. (together the “Parties”)




Dear Mr. Place,




This letter serves as notification that the Parties have mutually agreed to
terminate the Merger Agreement dated May 2, 2011. The board of directors of each
Party has unanimously approved the execution, delivery and performance of this
Rescission Letter Agreement and the transactions contemplated by this letter.




Pursuant to this letter, the Parties hereby terminate the Merger Agreement and
abandon the Merger by mutual consent pursuant to Section 6.1 of the Merger
Agreement. As a result of such termination, the Merger Agreement is henceforth
void and of no effect, without any liability on the part of the Parties or their
affiliates, directors, officers, or stockholders.




In witness whereof, the undersigned have caused this agreement to be duly
executed and delivered as of the date first above written.







HIGHLAND BUSINSESS SERVICES, INC.

 

 

 

By:

/S/ Wright Thurston

 

Name: Wright Thurston, President

 







HIGHLAND SUB CO

 

 

 

By:

/S/ Wright Thruston

 

Name: Wright Thurston, President

 







RITEWIRE, INC.

 

 

 

By:

/S/ Rod Place

 

Name: Rod Place, President

 








1 of 1





